Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 1 of 29




         PICKENS EXHIBIT 17
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 2 of 29




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Plaintiffs,                  Case No.: 15-1125-GMS

        v.                                     JURY TRIAL DEMANDED

 ASUSTEK COMPUTER INC.,
 ASUS COMPUTER INTERNATIONAL,

                  Defendants.


 MICROSOFT CORPORATION,

                  Intervenor-Plaintiff,

        v.

 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-Defendants.


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                  Intervenor-
                  Defendants/Counterclaim
                  Plaintiffs in Intervention

        v.                                      v.

 MICROSOFT CORPORATION

                  Intervenor-
                  Plaintiff/Counterclaim
                  Defendant in
                  Intervention


ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 3 of 29




 AND

 MICROSOFT MOBILE INC.

                    Counterclaim Defendant
                    in Intervention


                  PLAINTIFFS’ THIRD AMENDED IDENTIFICATION OF
                    THE ASUS DEFENDANTS’ ACCUSED PRODUCTS

       Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the parties’ Joint

Proposed Order Amending Rule 16 Scheduling Order (see, e.g., Case No.: 15-1125-GMS, D.I.

202) (as adopted-in-part by the Court’s July 14, 2017 oral order), and the Delaware Default

Standard for Discovery, Including Discovery of Electronically Stored Information (“ESI”),

Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) hereby

amend their identification of the accused products of Defendants ASUSTeK Computer Inc. and

ASUS Computer International (collectively, “Defendants” or “ASUS”).

       This third amended identification of accused products is based upon information

reasonably and presently available to Philips. Discovery is still ongoing, and ASUS’s document

production and other discovery responses remain deficient, as documented in various

correspondences between the parties. Therefore, and in accordance with the Federal Rules of

Civil Procedure, the Local Rules, the parties’ Joint Proposed Order Amending Rule 16

Scheduling Order (see, e.g., Case No.: 15-1125-GMS, D.I. 202) (as adopted-in-part by the

Court’s July 14, 2017 oral order), and the Delaware Default Standard for Discovery, Including

Discovery of Electronically Stored Information (“ESI”), Philips expressly reserves the right to

modify, amend, retract, and/or supplement the disclosures made herein as additional evidence

and information becomes available to Philips or as otherwise appropriate.


                                               -2-
ME1 25944394v.1
        Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 4 of 29




         Plaintiffs’ identification of an accused product for a patent embraces all variations of the

accused product that also include the particular patent’s accused functionality including, but not

limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),

storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and

resolution, or accessories.

       Third Amended Identification of Accused Products for U.S. Patent No. RE 44,913

         The accused products for U.S. Patent No. RE 44,913 are ASUS products that include the

functionality described in Appendices A, L, and T of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or Windows 8, 8.1, or 10, or the Chrome

Operating System), including, without limitation, the following:

   •     ASUS ZenPad 10 (Z301MF)                        •   ASUS ZenPad 10 (Z301M)
   •     ASUS ZenPad Z10 (ZT500KL,                      •   Transformer Book T100 Chi
         Verizon exclusive)                             •   Transformer Book T100HA
   •     ASUS ZenPad Z8s (ZT582KL, Verizon              •   Transformer Book T100TA
         exclusive)                                     •   Transformer Book T100TAF
   •     Chromebook Flip C100PA                         •   Transformer Book T100TAM
   •     Chromebook Flip C101PA                         •   Transformer Book T101HA
   •     Chromebook Flip C302                           •   Transformer Book T200TA
   •     Eee Pad Memo 171                               •   Transformer Mini T102HA
   •     Eee Pad Slider (SL101)                         •   Transformer Pad TF103C
   •     ET1620IUTT                                     •   Transformer Pad TF300T
   •     ET2020IUTI                                     •   Transformer Pad TF701T
   •     ET2040IUK                                      •   U38N
   •     ET2220IUTI                                     •   Vivo AiO V230IC
   •     ET2221AUTR                                     •   VivoBook Flip TP201SA
   •     ET2221IUTH                                     •   VivoBook Max X541UA
   •     ET2230IUT                                      •   VivoBook Pro 15 N580VD
   •     ET2300INTI                                     •   VivoTab 8 (M81C)
   •     ET2300IUTI                                     •   VivoTab Note 8 (model M80TA)
   •     ET2311IUTH                                     •   VivoTab Smart
                                                 -3-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 5 of 29




   •   ET2322IUKH                                  •   X550CA
   •   ET2322IUTH                                  •   X751MA
   •   ET2324IUT                                   •   Zen AiO Pro Z240IC
   •   ET2325IUK                                   •   Zen AiO Pro Z240IE
   •   ET2411INKI                                  •   Zen AiO ZN240IC
   •   ET2701IUTI                                  •   Zen AiO ZN241IC
   •   ET2702IGTH                                  •   Zen AiO ZN270IE
   •   Google Nexus 7 (2012)                       •   ZenBook Flip S UX370UA
   •   Google Nexus 7 (2013); Google Nexus         •   ZenBook Flip UX360CA
       7 2 Cellular with 3G/4G support;            •   ZenBook Flip UX360UA
       Google Nexus 7 2 with no cellular           •   ZenBook Pro UX550VE
       network support                             •   ZenBook UX303UA-DH51T
   •   Memo Pad 10 (ME102A); Memo Pad              •   ZenBook UX303UB
       10 (ME103K)                                 •   ZenBook UX305CA
   •   MeMO Pad 7 (ME170C)                         •   ZenBook UX31LA
   •   MeMO Pad 7 (ME176C)                         •   ZenBook UX501VW
   •   MeMO Pad 7 LTE (Model ME375CL)              •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   Memo Pad 7 ME176CX                              2 Deluxe Special Edition
   •   Memo Pad 7 ME572C                           •   Zenfone 2 Laser ZE551KL
   •   Memo Pad 8 ME180A                           •   Zenfone 2E
   •   Memo Pad 8 ME181C                           •   ZenFone 3 Deluxe (ZS550KL)
   •   Memo Pad FHD10 ME302C                       •   ZenFone 3 Deluxe (ZS570KL)
   •   Memo Pad HD7 (Model ME173X)                 •   ZenFone 3 Laser (ZC551KL)
   •   MeMO Pad HD8 (ME180A)                       •   ZenFone 3 Max (ZC520TL)
   •   Memo Pad ME172V                             •   ZenFone 3 Zoom (ZE553KL)
   •   Memo Pad Smart 10                           •   ZenFone 4 (ZE554KL)
   •   N550JX                                      •   ZenFone 4 Max (ZC520KL)
   •   PadFone X                                   •   ZenFone 4 Max (ZC554KL)
   •   PadFone X mini                              •   ZenFone 4 Pro (ZS551KL)
   •   PT2002                                      •   ZenFone AR (V5750KL)
   •   Q302                                        •   ZenFone AR (ZS571)
   •   Q303                                        •   ZenFone V (V520KL)
   •   Q304UA                                      •   Zenfone Zoom ZX551ML
   •   Q324UA                                      •   ZenPad 10 Z300CL
   •   Q325UA                                      •   ZenPad 10 Z300M
   •   Q503                                        •   ZenPad 3S 10 (Z500M)
   •   Q504UA                                      •   ZenPad 8.0 Z380C
   •   Q524UQ                                      •   ZenPad 8.0 Z380CX
   •   Q534UX                                      •   ZenPad 8.0 Z380M
   •   Q551                                        •   ZenPad C 7.0 (Model Z170C)
   •   Q552                                        •   ZenPad S 8.0 Z580C
   •   Q553                                        •   ZenPad S 8.0 Z580CA
   •   ROG G752                                    •   ZenPad Z10 (ZT500KL)
                                             -4-
ME1 25944394v.1
        Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 6 of 29




   •    T300chi                                      •   ZenPad Z8 (ZT581KL)
   •    TAICHI 21                                    •   Transformer Book Flip TP500LA
   •    Transformer 3 Pro T303UA                     •   Transformer Book Flip TP550LD
   •    Transformer AiO P1801                        •   Transformer Book Flip TP550LA
   •    Transformer Book Flip TP200SA                •   Transformer Book Flip TP500LA
   •    Transformer Book Flip TP300LA                •   VivoTab (VivoTab RT)

        The accused products for U.S. Patent No. RE 44,913 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 6,690,387

        The accused products for U.S. Patent No. 6,690,387 are ASUS products that include the

functionality described in Appendices B, M, and U of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or Windows 7, 8, 8.1, or 10, or the Chrome

Operating System), including, without limitation, the following:

   •    ASUS ZenPad 10 (Z301M)                       •   Q551
   •    ASUS ZenPad 10 (Z301MF)                      •   Q552
   •    ASUS ZenPad Z10 (ZT500KL,                    •   Q553
        Verizon exclusive)                           •   ROG G752
   •    ASUS ZenPad Z8s (ZT582KL, Verizon            •   T300chi
        exclusive)                                   •   TAICHI 21
   •    Chromebook Flip C100PA                       •   Transformer 3 Pro T303UA
   •    Chromebook Flip C101PA                       •   Transformer AiO P1801
   •    Chromebook Flip C302                         •   Transformer Book Flip TP200SA
   •    Eee Pad Memo 171                             •   Transformer Book Flip TP300LA
   •    Eee Pad Slider (SL101)                       •   Transformer Book Flip TP500LA
   •    Eee PC T101MT                                •   Transformer Book Flip TP500LA
   •    EeeTop PC ET2002T                            •   Transformer Book Flip TP550LD
   •    EeeTop PC ET2010AGT                          •   Transformer Book Flip TP550LA
   •    ET1611 PUT                                   •   Transformer Book T100 Chi
   •    ET1612IUTS                                   •   Transformer Book T100HA
   •    ET1620IUTT                                   •   Transformer Book T100TA
                                               -5-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 7 of 29




   •   ET2013IUTI                                  •   Transformer Book T100TAF
   •   ET2020IUTI                                  •   Transformer Book T101HA
   •   ET2040IUK                                   •   Transformer Book T200TA
   •   ET2220IUTI                                  •   Transformer Mini T102HA
   •   ET2221AUTR                                  •   Transformer Pad TF103C
   •   ET2221IUTH                                  •   Transformer Pad TF300T
   •   ET2230IUT                                   •   Transformer Pad TF701T
   •   ET2300INTI                                  •   U38N
   •   ET2300IUTI                                  •   Vivo AiO V230IC
   •   ET2311IUTH                                  •   VivoBook Flip TP201SA
   •   ET2322IUKH                                  •   VivoBook Max X541UA
   •   ET2322IUTH                                  •   VivoBook Pro 15 N580VD
   •   ET2324IUT                                   •   VivoTab (VivoTab RT)
   •   ET2325IUK                                   •   VivoTab 8 (M81C)
   •   ET2410IUTS                                  •   VivoTab Note 8 (model M80TA)
   •   ET2411INKI                                  •   VivoTab Smart
   •   ET2701IUTI                                  •   X550CA
   •   ET2702IGTH                                  •   X751MA
   •   Google Nexus 7 (2012)                       •   Zen AiO Pro Z240IC
   •   Google Nexus 7 (2013); Google Nexus         •   Zen AiO Pro Z240IE
       7 2 Cellular with 3G/4G support;            •   Zen AiO ZN240IC
       Google Nexus 7 2 with no cellular           •   Zen AiO ZN241IC
       network support                             •   Zen AiO ZN270IE
   •   Memo Pad 10 (ME102A); Memo Pad              •   ZenBook Flip S UX370UA
       10 (ME103K)                                 •   ZenBook Flip UX360CA
   •   MeMO Pad 7 (ME170C)                         •   ZenBook Flip UX360UA
   •   MeMO Pad 7 (ME176C)                         •   ZenBook Pro UX550VE
   •   MeMO Pad 7 LTE (Model ME375CL)              •   ZenBook UX303UA-DH51T
   •   Memo Pad 7 ME176CX                          •   ZenBook UX303UB
   •   Memo Pad 7 ME572C                           •   ZenBook UX305CA
   •   Memo Pad 8 ME180A                           •   ZenBook UX31LA
   •   Memo Pad 8 ME181C                           •   ZenBook UX501VW
   •   Memo Pad FHD10 ME302C                       •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   Memo Pad HD7 (Model ME173X)                     2 Deluxe Special Edition
   •   MeMO Pad HD8 (ME180A)                       •   Zenfone 2 Laser ZE551KL
   •   Memo Pad ME172V                             •   Zenfone 2E
   •   Memo Pad Smart 10                           •   ZenFone 3 Deluxe (ZS550KL)
   •   N550JX                                      •   ZenFone 3 Deluxe (ZS570KL)
   •   PadFone X                                   •   ZenFone 3 Laser (ZC551KL)
   •   PadFone X mini                              •   ZenFone 3 Max (ZC520TL)
   •   PT2002                                      •   ZenFone 3 Zoom (ZE553KL)
   •   Q302                                        •   ZenFone 4 (ZE554KL)
   •   Q303                                        •   ZenFone 4 Max (ZC520KL)
                                             -6-
ME1 25944394v.1
        Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 8 of 29




   •    Q304UA                                       •   ZenFone 4 Max (ZC554KL)
   •    Q324UA                                       •   ZenFone 4 Pro (ZS551KL)
   •    Q325UA                                       •   ZenFone AR (V5750KL)
   •    Q503                                         •   ZenFone AR (ZS571)
   •    Q504UA                                       •   ZenFone V (V520KL)
   •    Q524UQ                                       •   Zenfone Zoom ZX551ML
   •    Q534UX                                       •   ZenPad 10 Z300CL
   •    Transformer Book T100TAM                     •   ZenPad 10 Z300M
   •    ZenPad C 7.0 (Model Z170C)                   •   ZenPad 3S 10 (Z500M)
   •    ZenPad S 8.0 Z580C                           •   ZenPad 8.0 Z380C
   •    ZenPad S 8.0 Z580CA                          •   ZenPad 8.0 Z380CX
   •    ZenPad Z10 (ZT500KL)                         •   ZenPad 8.0 Z380M
   •    ZenPad Z8 (ZT581KL)




        The accused products for U.S. Patent No. 6,690,387 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 7,184,064

        The accused products for U.S. Patent No. 7,184,064 are ASUS products that include the

functionality described in Appendices C, N, and V of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Windows 7, 8, 8.1, or 10, or the Chrome

Operating System), including, without limitation, the following:

   •    ASUS ZenPad 10 (Z301M)                       •   Q551
   •    ASUS ZenPad 10 (Z301MF)                      •   Q552
   •    ASUS ZenPad Z10 (ZT500KL,                    •   Q553
        Verizon exclusive)                           •   ROG G752
   •    ASUS ZenPad Z8s (ZT582KL, Verizon            •   T300chi
        exclusive)                                   •   TAICHI 21
   •    Chromebook Flip C100PA                       •   Transformer 3 Pro T303UA
                                               -7-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 9 of 29




   •   Chromebook Flip C101PA                      •   Transformer AiO P1801
   •   Chromebook Flip C302                        •   Transformer Book Flip TP200SA
   •   Eee Pad Memo 171                            •   Transformer Book Flip TP300LA
   •   Eee Pad Slider (SL101)                      •   Transformer Book Flip TP500LA
   •   Eee PC T101MT                               •   Transformer Book Flip TP500LA
   •   EeeTop PC ET2002T                           •   Transformer Book Flip TP550LD
   •   EeeTop PC ET2010AGT                         •   Transformer Book Flip TP550LA
   •   ET1611 PUT                                  •   Transformer Book T100 Chi
   •   ET1612IUTS                                  •   Transformer Book T100HA
   •   ET1620IUTT                                  •   Transformer Book T100TA
   •   ET2013IUTI                                  •   Transformer Book T100TAF
   •   ET2020IUTI                                  •   Transformer Book T101HA
   •   ET2040IUK                                   •   Transformer Book T200TA
   •   ET2220IUTI                                  •   Transformer Mini T102HA
   •   ET2221AUTR                                  •   Transformer Pad TF103C
   •   ET2221IUTH                                  •   Transformer Pad TF300T
   •   ET2230IUT                                   •   Transformer Pad TF701T
   •   ET2300INTI                                  •   U38N
   •   ET2300IUTI                                  •   Vivo AiO V230IC
   •   ET2311IUTH                                  •   VivoBook Flip TP201SA
   •   ET2322IUKH                                  •   VivoBook Max X541UA
   •   ET2322IUTH                                  •   VivoBook Pro 15 N580VD
   •   ET2324IUT                                   •   VivoTab (VivoTab RT)
   •   ET2325IUK                                   •   VivoTab 8 (M81C)
   •   ET2410IUTS                                  •   VivoTab Note 8 (model M80TA)
   •   ET2411INKI                                  •   VivoTab Smart
   •   ET2701IUTI                                  •   X550CA
   •   ET2702IGTH                                  •   X751MA
   •   Google Nexus 7 (2012)                       •   Zen AiO Pro Z240IC
   •   Google Nexus 7 (2013); Google Nexus         •   Zen AiO Pro Z240IE
       7 2 Cellular with 3G/4G support;            •   Zen AiO ZN240IC
       Google Nexus 7 2 with no cellular           •   Zen AiO ZN241IC
       network support                             •   Zen AiO ZN270IE
   •   Memo Pad 10 (ME102A); Memo Pad              •   ZenBook Flip S UX370UA
       10 (ME103K)                                 •   ZenBook Flip UX360CA
   •   MeMO Pad 7 (ME170C)                         •   ZenBook Flip UX360UA
   •   MeMO Pad 7 (ME176C)                         •   ZenBook Pro UX550VE
   •   MeMO Pad 7 LTE (Model ME375CL)              •   ZenBook UX303UA-DH51T
   •   Memo Pad 7 ME176CX                          •   ZenBook UX303UB
   •   Memo Pad 7 ME572C                           •   ZenBook UX305CA
   •   Memo Pad 8 ME180A                           •   ZenBook UX31LA
   •   Memo Pad 8 ME181C                           •   ZenBook UX501VW
   •   Memo Pad FHD10 ME302C                       •   Zenfone 2 Deluxe ZE551ML; Zenfone
                                             -8-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 10 of 29




   •    Memo Pad HD7 (Model ME173X)                    2 Deluxe Special Edition
   •    MeMO Pad HD8 (ME180A)                      •   Zenfone 2 Laser ZE551KL
   •    Memo Pad ME172V                            •   Zenfone 2E
   •    Memo Pad Smart 10                          •   ZenFone 3 Deluxe (ZS550KL)
   •    N550JX                                     •   ZenFone 3 Deluxe (ZS570KL)
   •    PadFone X                                  •   ZenFone 3 Laser (ZC551KL)
   •    PadFone X mini                             •   ZenFone 3 Max (ZC520TL)
   •    PT2002                                     •   ZenFone 3 Zoom (ZE553KL)
   •    Q302                                       •   ZenFone 4 (ZE554KL)
   •    Q303                                       •   ZenFone 4 Max (ZC520KL)
   •    Q304UA                                     •   ZenFone 4 Max (ZC554KL)
   •    Q324UA                                     •   ZenFone 4 Pro (ZS551KL)
   •    Q325UA                                     •   ZenFone AR (V5750KL)
   •    Q503                                       •   ZenFone AR (ZS571)
   •    Q504UA                                     •   ZenFone V (V520KL)
   •    Q524UQ                                     •   Zenfone Zoom ZX551ML
   •    Q534UX                                     •   ZenPad 10 Z300CL
   •    Transformer Book T100TAM                   •   ZenPad 10 Z300M
   •    ZenPad C 7.0 (Model Z170C)                 •   ZenPad 3S 10 (Z500M)
   •    ZenPad S 8.0 Z580C                         •   ZenPad 8.0 Z380C
   •    ZenPad S 8.0 Z580CA                        •   ZenPad 8.0 Z380CX
   •    ZenPad Z10 (ZT500KL)                       •   ZenPad 8.0 Z380M
   •    ZenPad Z8 (ZT581KL)



        The accused products for U.S. Patent No. 7,184,064 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 7,529,806

        The accused products for U.S. Patent No. 7,529,806 are ASUS products that include the

functionality described in Appendices D and O of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating version 3.0 or higher and/or the YouTube application, Google Play Movies &

                                             -9-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 11 of 29




TV application, “Internet” application, and/or Chrome Browser and/or Windows 10 and/or

Microsoft Edge Browser), including, without limitation, the following:

   •   ASUS ZenPad 10 (Z301M)                        •   VivoBook E403NA
   •   ASUS ZenPad 10 (Z301MF)                       •   VivoBook E403SA
   •   ASUS ZenPad Z10 (ZT500KL,                     •   VivoBook Flip TP201SA
       Verizon exclusive)                            •   VivoBook Max X541UA
   •   ASUS ZenPad Z8s (ZT582KL, Verizon             •   VivoBook Pro 15 N580VD
       exclusive)                                    •   VivoBook S15 S510UA
   •   ASUSPRO P2430UA                               •   VivoBook S15 S510UQ
   •   ASUSPRO P2440UA                               •   VivoBook W202
   •   ASUSPRO P2440UQ                               •   VivoMini UN65H
   •   ASUSPRO P2530UA                               •   VivoMini UN65N
   •   ASUSPRO P4540UQ                               •   VivoMini UN65U
   •   E402SA                                        •   VivoMini VC65R
   •   E403SA                                        •   VivoMini VC66
   •   Eee Pad Memo 171                              •   VivoMini VC68V
   •   Eee Pad Slider (SL101)                        •   VivoPC K31CD
   •   ET2040INK                                     •   VivoPC M32CD
   •   ET2040IUK                                     •   VivoPC X
   •   F555LA                                        •   VivoStick PC (TS10)
   •   F555UA                                        •   X751NA
   •   G11CD                                         •   Zen AiO Pro Z240IC
   •   G11CD Oculus Ready                            •   Zen AiO Pro Z240IE
   •   G11DF                                         •   Zen AiO ZN240IC
   •   G752VS OC Edition                             •   Zen AiO ZN241IC
   •   Google Nexus 7 (2012)                         •   Zen AiO ZN270IE
   •   Google Nexus 7 (2013); Google Nexus           •   ZenBook 3 Deluxe UX490UA
       7 2 Cellular with 3G/4G support;              •   ZenBook 3 UX390UA
       Google Nexus 7 2 with no cellular             •   ZenBook Flip S UX370UA
       network support                               •
   •
                                                         ZenBook Flip UX360CA
       K501UX                                        •
   •
                                                         ZenBook Flip UX360UA
       Memo Pad 10 (ME102A); Memo Pad                •   ZenBook Pro UX501VW
       10 (ME103K)                                   •
   •
                                                         ZenBook Pro UX550VE
       MeMO Pad 7 (ME170C)                           •
   •
                                                         ZenBook UX303UA
       MeMO Pad 7 (ME176C)                           •
   •
                                                         ZenBook UX303UA-DH51T
       MeMO Pad 7 LTE (Model ME375CL)                •
   •
                                                         ZenBook UX303UB
       Memo Pad 7 ME176CX                            •
   •
                                                         ZenBook UX305CA
       Memo Pad 7 ME572C                             •
   •
                                                         ZenBook UX330UA
       Memo Pad 8 ME180A                             •
   •
                                                         ZenBook UX430UQ
       Memo Pad 8 ME181C                             •
   •
                                                         ZenBook UX501VW
       Memo Pad FHD10 ME302C                         •   ZenBook UX510UW
                                              -10-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 12 of 29




   •   Memo Pad HD7 (Model ME173X)               •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   MeMO Pad HD8 (ME180A)                         2 Deluxe Special Edition
   •   Memo Pad ME172V                           •   Zenfone 2 Laser ZE551KL
   •   Memo Pad Smart 10                         •   Zenfone 2E
   •   PadFone X                                 •   ZenFone 3 Deluxe (ZS550KL)
   •   PadFone X mini                            •   ZenFone 3 Deluxe (ZS570KL)
   •   Q302                                      •   ZenFone 3 Laser (ZC551KL)
   •   Q303                                      •   ZenFone 3 Max (ZC520TL)
   •   Q304UA                                    •   ZenFone 3 Zoom (ZE553KL)
   •   Q324UA                                    •   ZenFone 4 (ZE554KL)
   •   Q325UA                                    •   ZenFone 4 Max (ZC520KL)
   •   Q503                                      •   ZenFone 4 Max (ZC554KL)
   •   Q504UA                                    •   ZenFone 4 Pro (ZS551KL)
   •   Q524UQ                                    •   ZenFone AR (V5750KL)
   •   Q534UX                                    •   ZenFone AR (ZS571)
   •   Q552                                      •   ZenFone V (V520KL)
   •   ROG G20CB                                 •   Zenfone Zoom ZX551ML
   •   ROG G20CB Oculus Ready                    •   ZenPad 10 Z300CL
   •   ROG G20CI                                 •   ZenPad 10 Z300M
   •   ROG G701VI                                •   ZenPad 3S 10 (Z500M)
   •   ROG G701VI (7th Gen Intel Core)           •   ZenPad 8.0 Z380C
   •   ROG G701VO                                •   ZenPad 8.0 Z380CX
   •   ROG G752                                  •   ZenPad 8.0 Z380M
   •   ROG G752VL                                •   ZenPad C 7.0 (Model Z170C)
   •   ROG G752VM                                •   ZenPad S 8.0 Z580C
   •   ROG G752VS                                •   ZenPad S 8.0 Z580CA
   •   ROG G752VS (7th Gen Intel Core)           •   ZenPad Z10 (ZT500KL)
   •   ROG G752VS OC Edition (7th Gen            •   ZenPad Z8 (ZT581KL)
       Intel Core)                               •   ROG GX800VH (7th Gen Intel Core)
   •   ROG G752VT                                •   ROG STRIX GD30CI
   •   ROG GL502VM                               •   ROG Strix GL703
   •   ROG GL502VM (7th Gen Intel Core)          •   ROG ZEPHYRUS (GX501)
   •   ROG GL502VS                               •   Transformer 3 Pro T303UA
   •   ROG GL502VS (7th Gen Intel Core)          •   Transformer Book Flip TP200SA
   •   ROG GL502VT                               •   Transformer Book Flip TP550LD
   •   ROG GL552VW                               •   Transformer Book Flip TP550LA
   •   ROG GL553VD                               •   Transformer Book T100HA
   •   ROG GL553VE                               •   Transformer Book T101HA
   •   ROG GL702VM                               •   Transformer Mini T102HA
   •   ROG GL702VM (7th Gen Intel Core)          •   Transformer Pad TF103C
   •   ROG GL702VS                               •   Transformer Pad TF300T
   •   ROG GL753VD                               •   Transformer Pad TF701T
   •   ROG GL753VE                               •   Vivo AiO V230IC
                                          -11-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 13 of 29




   •    ROG GT51CA                                 •   VivoBook 15 X505BA
   •    ROG GT51CH                                 •   VivoBook 15 X510UQ
   •    Vivobook E200HA                            •   VivoBook E12 E203NA




        The accused products for U.S. Patent No. 7,529,806 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 5,910,797

        The accused products for U.S. Patent No. 5,910,797 are ASUS products that include the

functionality described in Appendices E and W of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 3.2 or higher, or the Chrome Operating System), including,

without limitation, the following:

   •    Chromebook Flip C100PA                     •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •    Chromebook Flip C101PA                         2 Deluxe Special Edition
   •    Chromebook Flip C302                       •   Zenfone 2 Laser ZE551KL
   •    Eee Pad Memo 171                           •   Zenfone 2E
   •    Eee Pad Slider (SL101)                     •   ZenFone 3 Deluxe (ZS550KL)
   •    Google Nexus 7 (2012)                      •   ZenFone 3 Deluxe (ZS570KL)
   •    Google Nexus 7 (2013); Google Nexus        •   ZenFone 3 Laser (ZC551KL)
        7 2 Cellular with 3G/4G support;           •   ZenFone 3 Max (ZC520TL)
        Google Nexus 7 2 with no cellular          •   ZenFone 3 Zoom (ZE553KL)
        network support                            •   ZenFone AR (ZS571)
   •    Memo Pad 10 (ME102A); Memo Pad             •   ZenFone V (V520KL)
        10 (ME103K)                                •   Zenfone Zoom ZX551ML
   •    MeMO Pad 7 (ME170C)                        •   ZenPad 10 Z300CL
   •    MeMO Pad 7 (ME176C)                        •   ZenPad 10 Z300M
   •    MeMO Pad 7 LTE (Model ME375CL)             •   ZenPad 3S 10 (Z500M)
   •    Memo Pad 7 ME176CX                         •   ZenPad 8.0 Z380C
   •    Memo Pad 7 ME572C                          •   ZenPad 8.0 Z380CX
                                            -12-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 14 of 29




   •    Memo Pad 8 ME180A                                •   ZenPad 8.0 Z380M
   •    Memo Pad 8 ME181C                                •   ZenPad C 7.0 (Model Z170C)
   •    Memo Pad FHD10 ME302C                            •   ZenPad S 8.0 Z580C
   •    Memo Pad HD7 (Model ME173X)                      •   ZenPad S 8.0 Z580CA
   •    MeMO Pad HD8 (ME180A)                            •   ZenPad Z10 (ZT500KL)
   •    Memo Pad ME172V                                  •   ZenPad Z8 (ZT581KL)
   •    Memo Pad Smart 10                                •   Transformer Pad TF103C
   •    PadFone X                                        •   Transformer Pad TF300T
   •    PadFone X mini                                   •   Transformer Pad TF701T



        The accused products for U.S. Patent No. 5,910,797 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 6,522,695

        The accused products for U.S. Patent No. 6,522,695 are ASUS products that include the

functionality described in Appendices F, P, and X of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 3.1 or higher, or Windows 10 and/or Microsoft Groove

Music, or the Chrome Operating System, or otherwise supporting playback of a FLAC audio

signal), including, without limitation, the following:

   •    ASUS ZenPad 10 (Z301M)                           •   VivoBook 15 X505BA
   •    ASUS ZenPad 10 (Z301MF)                          •   VivoBook 15 X510UQ
   •    ASUS ZenPad Z10 (ZT500KL,                        •   VivoBook E12 E203NA
        Verizon exclusive)                               •   Vivobook E200HA
   •    ASUS ZenPad Z8s (ZT582KL, Verizon                •   VivoBook E403NA
        exclusive)                                       •   VivoBook E403SA
   •    ASUSPRO P2430UA                                  •   VivoBook Flip TP201SA
   •    ASUSPRO P2440UA                                  •   VivoBook Max X541UA
   •    ASUSPRO P2440UQ                                  •   VivoBook Pro 15 N580VD
   •    ASUSPRO P2530UA                                  •   VivoBook S15 S510UA
                                                -13-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 15 of 29




   •   ASUSPRO P4540UQ                          •   VivoBook S15 S510UQ
   •   Chromebit (CS10)                         •   VivoBook W202
   •   Chromebook C201PA                        •   VivoMini UN65H
   •   Chromebook C202SA                        •   VivoMini UN65N
   •   Chromebook C300SA                        •   VivoMini UN65U
   •   Chromebook C301SA                        •   VivoMini VC65R
   •   Chromebook Flip C100PA                   •   VivoMini VC66
   •   Chromebook Flip C101PA                   •   VivoMini VC68V
   •   Chromebook Flip C302                     •   VivoPC K31CD
   •   E402SA                                   •   VivoPC M32CD
   •   E403SA                                   •   VivoPC X
   •   Eee Pad Memo 171                         •   VivoStick PC (TS10)
   •   Eee Pad Slider (SL101)                   •   X751NA
   •   ET2040INK                                •   Zen AiO Pro Z240IC
   •   ET2040IUK                                •   Zen AiO Pro Z240IE
   •   F555LA                                   •   Zen AiO ZN240IC
   •   F555UA                                   •   Zen AiO ZN241IC
   •   G11CD                                    •   Zen AiO ZN270IE
   •   G11CD Oculus Ready                       •   ZenBook 3 Deluxe UX490UA
   •   G11DF                                    •   ZenBook 3 UX390UA
   •   G752VS OC Edition                        •   ZenBook Flip S UX370UA
   •   Google Nexus 7 (2012)                    •   ZenBook Flip UX360CA
   •   Google Nexus 7 (2013); Google Nexus      •   ZenBook Flip UX360UA
       7 2 Cellular with 3G/4G support;         •   ZenBook Pro UX501VW
       Google Nexus 7 2 with no cellular        •   ZenBook Pro UX550VE
       network support                          •   ZenBook UX303UA
   •   K501UX                                   •   ZenBook UX303UA-DH51T
   •   Memo Pad 10 (ME102A); Memo Pad           •   ZenBook UX303UB
       10 (ME103K)                              •   ZenBook UX305CA
   •   MeMO Pad 7 (ME170C)                      •   ZenBook UX330UA
   •   MeMO Pad 7 (ME176C)                      •   ZenBook UX430UQ
   •   MeMO Pad 7 LTE (Model ME375CL)           •   ZenBook UX501VW
   •   Memo Pad 7 ME176CX                       •   ZenBook UX510UW
   •   Memo Pad 7 ME572C                        •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   Memo Pad 8 ME180A                            2 Deluxe Special Edition
   •   Memo Pad 8 ME181C                        •   Zenfone 2 Laser ZE551KL
   •   Memo Pad FHD10 ME302C                    •   Zenfone 2E
   •   Memo Pad HD7 (Model ME173X)              •   ZenFone 3 Deluxe (ZS550KL)
   •   MeMO Pad HD8 (ME180A)                    •   ZenFone 3 Deluxe (ZS570KL)
   •   Memo Pad ME172V                          •   ZenFone 3 Laser (ZC551KL)
   •   Memo Pad Smart 10                        •   ZenFone 3 Max (ZC520TL)
   •   Mini CHROME OS Computer                  •   ZenFone 3 Zoom (ZE553KL)
   •   PadFone X                                •   ZenFone 4 (ZE554KL)
                                         -14-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 16 of 29




   •   PadFone X mini                             •   ZenFone 4 Max (ZC520KL)
   •   Q302                                       •   ZenFone 4 Max (ZC554KL)
   •   Q303                                       •   ZenFone 4 Pro (ZS551KL)
   •   Q304UA                                     •   ZenFone AR (V5750KL)
   •   Q324UA                                     •   ZenFone AR (ZS571)
   •   Q325UA                                     •   ZenFone V (V520KL)
   •   Q503                                       •   Zenfone Zoom ZX551ML
   •   Q504UA                                     •   ZenPad 10 Z300CL
   •   Q524UQ                                     •   ZenPad 10 Z300M
   •   Q534UX                                     •   ZenPad 3S 10 (Z500M)
   •   Q552                                       •   ZenPad 8.0 Z380C
   •   ROG G20CB                                  •   ZenPad 8.0 Z380CX
   •   ROG G20CB Oculus Ready                     •   ZenPad 8.0 Z380M
   •   ROG G20CI                                  •   ZenPad C 7.0 (Model Z170C)
   •   ROG G701VI                                 •   ZenPad S 8.0 Z580C
   •   ROG G701VI (7th Gen Intel Core)            •   ZenPad S 8.0 Z580CA
   •   ROG G701VO                                 •   ZenPad Z10 (ZT500KL)
   •   ROG G752                                   •   ZenPad Z8 (ZT581KL)
   •   ROG G752VL                                 •   ROG GL702VM (7th Gen Intel Core)
   •   ROG G752VM                                 •   ROG GL702VS
   •   ROG G752VS                                 •   ROG GL753VD
   •   ROG G752VS (7th Gen Intel Core)            •   ROG GL753VE
   •   ROG G752VS OC Edition (7th Gen             •   ROG GT51CA
       Intel Core)                                •   ROG GT51CH
   •   ROG G752VT                                 •   ROG GX800VH (7th Gen Intel Core)
   •   ROG GL502VM                                •   ROG STRIX GD30CI
   •   ROG GL502VM (7th Gen Intel Core)           •   ROG Strix GL703
   •   ROG GL502VS                                •   ROG ZEPHYRUS (GX501)
   •   ROG GL502VS (7th Gen Intel Core)           •   Transformer 3 Pro T303UA
   •   ROG GL502VT                                •   Transformer Book Flip TP200SA
   •   ROG GL552VW                                •   Transformer Book Flip TP550LD
   •   ROG GL553VD                                •   Transformer Book Flip TP550LA
   •   ROG GL553VE                                •   Transformer Book T100HA
   •   ROG GL702VM                                •   Transformer Book T101HA
   •   Vivo AiO V230IC                            •   Transformer Mini T102HA
   •   Transformer Pad TF300T                     •   Transformer Pad TF103C
   •   Transformer Pad TF701T

       The accused products for U.S. Patent No. 6,522,695 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.
                                           -15-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 17 of 29




       Third Amended Identification of Accused Products for U.S. Patent No. RE 44,006

         The accused products for U.S. Patent No. RE 44,006 are ASUS products that include the

functionality described in Appendix G of Plaintiffs’ Second Amended Infringement Contentions

against the ASUS Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 5.0 or higher), including, without limitation, the following:

   •     Google Nexus 7 (2012)                        •   ZenFone AR (ZS571)
   •     Google Nexus 7 (2013); Google Nexus          •   ZenFone V (V520KL)
         7 2 Cellular with 3G/4G support;             •   Zenfone Zoom ZX551ML
         Google Nexus 7 2 with no cellular            •   ZenPad 10 Z300CL
         network support                              •   ZenPad 10 Z300M
   •     Zenfone 2 Deluxe ZE551ML; Zenfone            •   ZenPad 3S 10 (Z500M)
         2 Deluxe Special Edition                     •   ZenPad 8.0 Z380C
   •     Zenfone 2 Laser ZE551KL                      •   ZenPad 8.0 Z380CX
   •     Zenfone 2E                                   •   ZenPad 8.0 Z380M
   •     ZenFone 3 Deluxe (ZS550KL)                   •   ZenPad C 7.0 (Model Z170C)
   •     ZenFone 3 Deluxe (ZS570KL)                   •   ZenPad S 8.0 Z580C
   •     ZenFone 3 Laser (ZC551KL)                    •   ZenPad S 8.0 Z580CA
   •     ZenFone 3 Max (ZC520TL)
   •     ZenFone 3 Zoom (ZE553KL)
   •     ZenPad Z10 (ZT500KL)
   •     ZenPad Z8 (ZT581KL)


         The accused products for U.S. Patent No. RE 44,006 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 8,543,819

         The accused products for U.S. Patent No. 8,543,819 are ASUS products that include the

functionality described in Appendices H, Q, and Y of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, Windows
                                                -16-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 18 of 29




7, 8, 8.1, or 10 and/or by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x, or WMDRM-ND or PlayReady-ND), including, without limitation, the following:

   •   ASUSPRO P2430UA                             •   ROG Strix GL703
   •   ASUSPRO P2440UA                             •   ROG ZEPHYRUS (GX501)
   •   ASUSPRO P2440UQ                             •   T300chi
   •   ASUSPRO P2530UA                             •   TAICHI 21
   •   ASUSPRO P4540UQ                             •   Transformer 3 Pro T303UA
   •   E402MA                                      •   Transformer AiO P1801
   •   E402SA                                      •   Transformer Book Flip TP200SA
   •   E403SA                                      •   Transformer Book Flip TP300LA
   •   Eee PC T101MT                               •   Transformer Book Flip TP500LA
   •   EeeTop PC ET2002                            •   Transformer Book Flip TP500LA
   •   EeeTop PC ET2002T                           •   Transformer Book Flip TP550LD
   •   EeeTop PC ET2010AGT                         •   Transformer Book Flip TP550LA
   •   ET1611 PUT                                  •   Transformer Book T100 Chi
   •   ET1612IUTS                                  •   Transformer Book T100HA
   •   ET1620IUTT                                  •   Transformer Book T100TA
   •   ET2013IUTI                                  •   Transformer Book T100TAF
   •   ET2020AUKK                                  •   Transformer Book T100TAM
   •   ET2020IUTI                                  •   Transformer Book T101HA
   •   ET2031IUK                                   •   Transformer Book T200TA
   •   ET2040INK                                   •   Transformer Mini T102HA
   •   ET2040IUK                                   •   Transformer Pad TF103C
   •   ET2220IUTI                                  •   Transformer Pad TF701T
   •   ET2221AUKR                                  •   U38N
   •   ET2221AUTR                                  •   Vivo AiO V230IC
   •   ET2221IUTH                                  •   VivoBook 15 X505BA
   •   ET2230IUT                                   •   VivoBook 15 X510UQ
   •   ET2232IUK                                   •   VivoBook E12 E203NA
   •   ET2300INTI                                  •   Vivobook E200HA
   •   ET2300IUTI                                  •   VivoBook E403NA
   •   ET2311INKH                                  •   VivoBook E403SA
   •   ET2311IUKH                                  •   VivoBook Flip TP201SA
   •   ET2311IUTH                                  •   VivoBook Max X541UA
   •   ET2322INKH                                  •   VivoBook Pro 15 N580VD
   •   ET2322IUKH                                  •   VivoBook S15 S510UA
   •   ET2322IUTH                                  •   VivoBook S15 S510UQ
   •   ET2324IUT                                   •   VivoBook W202
   •   ET2325IUK                                   •   VivoMini UN65H
   •   ET2410IUTS                                  •   VivoMini UN65N
   •   ET2411INKI                                  •   VivoMini UN65U
                                            -17-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 19 of 29




   •   ET2411IUKI                               •   VivoMini VC65R
   •   ET2701INKI                               •   VivoMini VC66
   •   ET2701INTI                               •   VivoMini VC68V
   •   ET2701IUTI                               •   VivoPC K31CD
   •   ET2702IGTH                               •   VivoPC M32CD
   •   F555LA                                   •   VivoPC X
   •   F555UA                                   •   VivoStick PC (TS10)
   •   G11CD                                    •   VivoTab 8 (M81C)
   •   G11CD Oculus Ready                       •   VivoTab Note 8 (model M80TA)
   •   G11DF                                    •   VivoTab Smart
   •   G752VS OC Edition                        •   X550CA
   •   Google Nexus 7 (2013); Google Nexus      •   X555LA
       7 2 Cellular with 3G/4G support;         •   X751MA
       Google Nexus 7 2 with no cellular        •   X751NA
       network support                          •   Zen AiO Pro Z240IC
   •   K501UX                                   •   Zen AiO Pro Z240IE
   •   M32BF                                    •   Zen AiO ZN240IC
   •   MeMO Pad 7 LTE (Model ME375CL)           •   Zen AiO ZN241IC
   •   Memo Pad 7 ME572C                        •   Zen AiO ZN270IE
   •   Memo Pad 8 ME181C                        •   ZenBook 3 Deluxe UX490UA
   •   N550JX                                   •   ZenBook 3 UX390UA
   •   N551JQ                                   •   ZenBook Flip S UX370UA
   •   PadFone X                                •   ZenBook Flip UX360CA
   •   PT2002                                   •   ZenBook Flip UX360UA
   •   Q302                                     •   ZenBook Pro UX501JW
   •   Q303                                     •   ZenBook Pro UX501VW
   •   Q304UA                                   •   ZenBook Pro UX550VE
   •   Q324UA                                   •   ZenBook UX303UA
   •   Q325UA                                   •   ZenBook UX303UA-DH51T
   •   Q503                                     •   ZenBook UX303UB
   •   Q504UA                                   •   ZenBook UX305CA
   •   Q524UQ                                   •   ZenBook UX31LA
   •   Q534UX                                   •   ZenBook UX330UA
   •   Q551                                     •   ZenBook UX430UQ
   •   Q552                                     •   ZenBook UX501VW
   •   Q553                                     •   ZenBook UX510UW
   •   ROG G20CB                                •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   ROG G20CB Oculus Ready                       2 Deluxe Special Edition
   •   ROG G20CI                                •   Zenfone Zoom ZX551ML
   •   ROG G701VI                               •   ZenPad 10 Z300CL
   •   ROG G701VI (7th Gen Intel Core)          •   ZenPad 10 Z300M
   •   ROG G701VO                               •   ZenPad 8.0 Z380M
   •   ROG G752                                 •   ZenPad S 8.0 Z580C
                                         -18-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 20 of 29




   •    ROG G752VL                                  •   ZenPad S 8.0 Z580CA
   •    ROG G752VM                                  •   ROG GL553VD
   •    ROG G752VS                                  •   ROG GL553VE
   •    ROG G752VS (7th Gen Intel Core)             •   ROG GL702VM
   •    ROG G752VS OC Edition (7th Gen              •   ROG GL702VM (7th Gen Intel Core)
        Intel Core)                                 •   ROG GL702VS
   •    ROG G752VT                                  •   ROG GL753VD
   •    ROG GL502VM                                 •   ROG GL753VE
   •    ROG GL502VM (7th Gen Intel Core)            •   ROG GT51CA
   •    ROG GL502VS                                 •   ROG GT51CH
   •    ROG GL502VS (7th Gen Intel Core)            •   ROG GX800VH (7th Gen Intel Core)
   •    ROG GL502VT                                 •   ROG STRIX GD30CI
   •    ROG GL552VW


        The accused products for U.S. Patent No. 8,543,819 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 9,436,809

        The accused products for U.S. Patent No. 9,436,809 are ASUS products that include the

functionality described in Appendices I, R, and Z of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, Windows

7, 8, 8.1, or 10 and/or by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x, or WMDRM-ND or PlayReady-ND), including, without limitation, the following:

   •    ASUSPRO P2430UA                             •   N550JX
   •    ASUSPRO P2440UA                             •   N551JQ
   •    ASUSPRO P2440UQ                             •   PadFone X
   •    ASUSPRO P2530UA                             •   PT2002
   •    ASUSPRO P4540UQ                             •   Q302
   •    E402MA                                      •   Q303
   •    E402SA                                      •   Q304UA
   •    E403SA                                      •   Q324UA
   •    Eee PC T101MT                               •   Q325UA
                                             -19-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 21 of 29




   •   EeeTop PC ET2002                         •   Q503
   •   EeeTop PC ET2002T                        •   Q504UA
   •   EeeTop PC ET2010AGT                      •   Q524UQ
   •   ET1611 PUT                               •   Q534UX
   •   ET1612IUTS                               •   Q551
   •   ET1620IUTT                               •   Q552
   •   ET2013IUTI                               •   Q553
   •   ET2020AUKK                               •   ROG G20CB
   •   ET2020IUTI                               •   ROG G20CB Oculus Ready
   •   ET2031IUK                                •   ROG G20CI
   •   ET2040INK                                •   ROG G701VI
   •   ET2040IUK                                •   ROG G701VI (7th Gen Intel Core)
   •   ET2220IUTI                               •   ROG G701VO
   •   ET2221AUKR                               •   ROG G752
   •   ET2221AUTR                               •   ROG G752VL
   •   ET2221IUTH                               •   ROG G752VM
   •   ET2230IUT                                •   ROG G752VS
   •   ET2232IUK                                •   ROG G752VS (7th Gen Intel Core)
   •   ET2300INTI                               •   ROG G752VS OC Edition (7th Gen
   •   ET2300IUTI                                   Intel Core)
   •   ET2311INKH                               •   ROG G752VT
   •   ET2311IUKH                               •   ROG GL502VM
   •   ET2311IUTH                               •   ROG GL502VM (7th Gen Intel Core)
   •   ET2322INKH                               •   ROG GL502VS
   •   ET2322IUKH                               •   ROG GL502VS (7th Gen Intel Core)
   •   ET2322IUTH                               •   ROG GL502VT
   •   ET2324IUT                                •   ROG GL552VW
   •   ET2325IUK                                •   ROG GL553VD
   •   ET2410IUTS                               •   ROG GL553VE
   •   ET2411INKI                               •   ROG GL702VM
   •   ET2411IUKI                               •   ROG GL702VM (7th Gen Intel Core)
   •   ET2701INKI                               •   ROG GL702VS
   •   ET2701INTI                               •   ROG GL753VD
   •   ET2701IUTI                               •   ROG GL753VE
   •   ET2702IGTH                               •   ROG GT51CA
   •   F555LA                                   •   ROG GT51CH
   •   F555UA                                   •   ROG GX800VH (7th Gen Intel Core)
   •   G11CD                                    •   ROG STRIX GD30CI
   •   G11CD Oculus Ready                       •   ROG Strix GL703
   •   G11DF                                    •   ROG ZEPHYRUS (GX501)
   •   G752VS OC Edition                        •   T300chi
   •   Google Nexus 7 (2013); Google Nexus      •   TAICHI 21
       7 2 Cellular with 3G/4G support;         •   Transformer 3 Pro T303UA
                                         -20-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 22 of 29




       Google Nexus 7 2 with no cellular      •   Transformer AiO P1801
       network support                        •   Transformer Book Flip TP200SA
   •   K501UX                                 •   Transformer Book Flip TP300LA
   •   M32BF                                  •   Transformer Book Flip TP500LA
   •   MeMO Pad 7 LTE (Model ME375CL)         •   Transformer Book Flip TP500LA
   •   Memo Pad 7 ME572C                      •   Transformer Book Flip TP550LD
   •   Memo Pad 8 ME181C                      •   Transformer Book Flip TP550LA
   •   VivoTab Note 8 (model M80TA)           •   Transformer Book T100 Chi
   •   VivoTab Smart                          •   Transformer Book T100HA
   •   X550CA                                 •   Transformer Book T100TA
   •   X555LA                                 •   Transformer Book T100TAF
   •   X751MA                                 •   Transformer Book T100TAM
   •   X751NA                                 •   Transformer Book T101HA
   •   Zen AiO Pro Z240IC                     •   Transformer Book T200TA
   •   Zen AiO Pro Z240IE                     •   Transformer Mini T102HA
   •   Zen AiO ZN240IC                        •   Transformer Pad TF103C
   •   Zen AiO ZN241IC                        •   Transformer Pad TF701T
   •   Zen AiO ZN270IE                        •   U38N
   •   ZenBook 3 Deluxe UX490UA               •   Vivo AiO V230IC
   •   ZenBook 3 UX390UA                      •   VivoBook 15 X505BA
   •   ZenBook Flip S UX370UA                 •   VivoBook 15 X510UQ
   •   ZenBook Flip UX360CA                   •   VivoBook E12 E203NA
   •   ZenBook Flip UX360UA                   •   Vivobook E200HA
   •   ZenBook Pro UX501JW                    •   VivoBook E403NA
   •   ZenBook Pro UX501VW                    •   VivoBook E403SA
   •   ZenBook Pro UX550VE                    •   VivoBook Flip TP201SA
   •   ZenBook UX303UA                        •   VivoBook Max X541UA
   •   ZenBook UX303UA-DH51T                  •   VivoBook Pro 15 N580VD
   •   ZenBook UX303UB                        •   VivoBook S15 S510UA
   •   ZenBook UX305CA                        •   VivoBook S15 S510UQ
   •   ZenBook UX31LA                         •   VivoBook W202
   •   ZenBook UX330UA                        •   VivoMini UN65H
   •   ZenBook UX430UQ                        •   VivoMini UN65N
   •   ZenBook UX501VW                        •   VivoMini UN65U
   •   ZenBook UX510UW                        •   VivoMini VC65R
   •   Zenfone 2 Deluxe ZE551ML; Zenfone      •   VivoMini VC66
       2 Deluxe Special Edition               •   VivoMini VC68V
   •   Zenfone Zoom ZX551ML                   •   VivoPC K31CD
   •   ZenPad 10 Z300CL                       •   VivoPC M32CD
   •   ZenPad 10 Z300M                        •   VivoPC X
   •   ZenPad 8.0 Z380M                       •   VivoStick PC (TS10)
   •   ZenPad S 8.0 Z580C                     •   VivoTab 8 (M81C)
   •   ZenPad S 8.0 Z580CA
                                       -21-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 23 of 29




        The accused products for U.S. Patent No. 9,436,809 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. 6,772,114

        The accused products for U.S. Patent No. 6,772,114 are ASUS products that include the

functionality described in Appendices J and AA of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher, or the Chrome Operating System, or otherwise

supporting playback of an AMR-WB audio file encoded in a 23.85 kbit/s mode), including,

without limitation, the following:

   •    ASUS ZenPad 10 (Z301M)                     •   ZenFone 3 Deluxe (ZS550KL)
   •    ASUS ZenPad 10 (Z301MF)                    •   ZenFone 3 Deluxe (ZS570KL)
   •    ASUS ZenPad Z10 (ZT500KL,                  •   ZenFone 3 Laser (ZC551KL)
        Verizon exclusive)                         •   ZenFone 3 Max (ZC520TL)
   •    ASUS ZenPad Z8s (ZT582KL, Verizon          •   ZenFone 3 Zoom (ZE553KL)
        exclusive)                                 •   ZenFone 4 (ZE554KL)
   •    Chromebit (CS10)                           •   ZenFone 4 Max (ZC520KL)
   •    Chromebook C201PA                          •   ZenFone 4 Max (ZC554KL)
   •    Chromebook C202SA                          •   ZenFone 4 Pro (ZS551KL)
   •    Chromebook C300SA                          •   ZenFone AR (V5750KL)
   •    Chromebook C301SA                          •   ZenFone AR (ZS571)
   •    Chromebook Flip C100PA                     •   ZenFone V (V520KL)
   •    Chromebook Flip C101PA                     •   Zenfone Zoom ZX551ML
   •    Chromebook Flip C302                       •   ZenPad 10 Z300CL
   •    Eee Pad Memo 171                           •   ZenPad 10 Z300M
   •    Eee Pad Slider (SL101)                     •   ZenPad 3S 10 (Z500M)
   •    Google Nexus 7 (2012)                      •   ZenPad 8.0 Z380C
   •    Google Nexus 7 (2013); Google Nexus        •   ZenPad 8.0 Z380CX
        7 2 Cellular with 3G/4G support;           •   ZenPad 8.0 Z380M
        Google Nexus 7 2 with no cellular          •   ZenPad C 7.0 (Model Z170C)
        network support                            •   ZenPad S 8.0 Z580C
                                            -22-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 24 of 29




   •     Memo Pad 10 (ME102A); Memo Pad             •   ZenPad S 8.0 Z580CA
         10 (ME103K)                                •   ZenPad Z10 (ZT500KL)
   •     MeMO Pad 7 (ME170C)                        •   ZenPad Z8 (ZT581KL)
   •     MeMO Pad 7 (ME176C)                        •   Memo Pad Smart 10
   •     MeMO Pad 7 LTE (Model ME375CL)             •   Mini CHROME OS Computer
   •     Memo Pad 7 ME176CX                         •   PadFone X
   •     Memo Pad 7 ME572C                          •   PadFone X mini
   •     Memo Pad 8 ME180A                          •   Transformer Pad TF103C
   •     Memo Pad 8 ME181C                          •   Transformer Pad TF300T
   •     Memo Pad FHD10 ME302C                      •   Transformer Pad TF701T
   •     Memo Pad HD7 (Model ME173X)                •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •     MeMO Pad HD8 (ME180A)                          2 Deluxe Special Edition
   •     Memo Pad ME172V                            •   Zenfone 2 Laser ZE551KL
                                                    •   Zenfone 2E

         The accused products for U.S. Patent No. 6,772,114 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.

       Third Amended Identification of Accused Products for U.S. Patent No. RE 43,564

         The accused products for U.S. Patent No. RE 43,564 are ASUS products that include the

functionality described in Appendices K, S, and AB of Plaintiffs’ Second Amended Infringement

Contentions against the ASUS Defendants, served on Defendants on September 29, 2017, or

functionality similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the

Android Operating System version 2.1 or higher or the Windows 7, 8, 8.1, or 10), including,

without limitation, the following:

   •     ASUS ZenPad 10 (Z301M)                     •   Transformer 3 Pro T303UA
   •     ASUS ZenPad 10 (Z301MF)                    •   Transformer Book Flip TP200SA
   •     ASUS ZenPad Z10 (ZT500KL,                  •   Transformer Book Flip TP300LA
         Verizon exclusive)                         •   Transformer Book Flip TP500LA
   •     ASUS ZenPad Z8s (ZT582KL, Verizon          •   Transformer Book Flip TP500LA
         exclusive)                                 •   Transformer Book Flip TP550LD
   •     Chromebook Flip C100PA                     •   Transformer Book Flip TP550LA
   •     Chromebook Flip C101PA                     •   Transformer Book T100 Chi
   •     Chromebook Flip C302                       •   Transformer Book T100HA
                                             -23-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 25 of 29




   •   Eee Pad Memo 171                         •   Transformer Book T100TA
   •   Eee Pad Slider (SL101)                   •   Transformer Book T100TAF
   •   Eee PC T101MT                            •   Transformer Book T100TAM
   •   Google Nexus 7 (2012)                    •   Transformer Book T101HA
   •   Google Nexus 7 (2013); Google Nexus      •   Transformer Book T200TA
       7 2 Cellular with 3G/4G support;         •   Transformer Mini T102HA
       Google Nexus 7 2 with no cellular        •   Transformer Pad TF103C
       network support                          •   Transformer Pad TF300T
   •   Memo Pad 10 (ME102A); Memo Pad           •   Transformer Pad TF701T
       10 (ME103K)                              •   U38N
   •   MeMO Pad 7 (ME170C)                      •   VivoBook Flip TP201SA
   •   MeMO Pad 7 (ME176C)                      •   VivoBook Max X541UA
   •   MeMO Pad 7 LTE (Model ME375CL)           •   VivoBook Pro 15 N580VD
   •   Memo Pad 7 ME176CX                       •   VivoTab (VivoTab RT)
   •   Memo Pad 7 ME572C                        •   VivoTab 8 (M81C)
   •   Memo Pad 8 ME180A                        •   VivoTab Note 8 (model M80TA)
   •   Memo Pad 8 ME181C                        •   VivoTab Smart
   •   Memo Pad FHD10 ME302C                    •   X550CA
   •   Memo Pad HD7 (Model ME173X)              •   X751MA
   •   MeMO Pad HD8 (ME180A)                    •   ZenBook Flip S UX370UA
   •   Memo Pad ME172V                          •   ZenBook Flip UX360CA
   •   Memo Pad Smart 10                        •   ZenBook Flip UX360UA
   •   N550JX                                   •   ZenBook Pro UX550VE
   •   PadFone X                                •   ZenBook UX303UA-DH51T
   •   PadFone X mini                           •   ZenBook UX303UB
   •   Q302                                     •   ZenBook UX305CA
   •   Q303                                     •   ZenBook UX31LA
   •   Q304UA                                   •   ZenBook UX501VW
   •   Q324UA                                   •   Zenfone 2 Deluxe ZE551ML; Zenfone
   •   Q325UA                                       2 Deluxe Special Edition
   •   Q503                                     •   Zenfone 2 Laser ZE551KL
   •   Q504UA                                   •   Zenfone 2E
   •   Q524UQ                                   •   ZenFone 3 Deluxe (ZS550KL)
   •   Q534UX                                   •   ZenFone 3 Deluxe (ZS570KL)
   •   Q551                                     •   ZenFone 3 Laser (ZC551KL)
   •   Q552                                     •   ZenFone 3 Max (ZC520TL)
   •   Q553                                     •   ZenFone 3 Zoom (ZE553KL)
   •   ROG G752                                 •   ZenFone 4 (ZE554KL)
   •   T300chi                                  •   ZenFone 4 Max (ZC520KL)
   •   TAICHI 21                                •   ZenFone 4 Max (ZC554KL)
   •   ZenPad 8.0 Z380C                         •   ZenFone 4 Pro (ZS551KL)
   •   ZenPad 8.0 Z380CX                        •   ZenFone AR (V5750KL)
   •   ZenPad 8.0 Z380M                         •   ZenFone AR (ZS571)
                                         -24-
ME1 25944394v.1
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 26 of 29




   •   ZenPad C 7.0 (Model Z170C)                 •   ZenFone V (V520KL)
   •   ZenPad S 8.0 Z580C                         •   Zenfone Zoom ZX551ML
   •   ZenPad S 8.0 Z580CA                        •   ZenPad 10 Z300CL
   •   ZenPad Z10 (ZT500KL)                       •   ZenPad 10 Z300M
       ZenPad Z8 (ZT581KL)                        •   ZenPad 3S 10 (Z500M)

       The accused products for U.S. Patent No. RE 43,564 also include software updates that

include the above-referenced functionality, which are developed and/or provided by ASUS for

ASUS products.



Dated: October 23, 2017                MCCARTER & ENGLISH, LLP

                                       /s/ Daniel M. Silver
                                       Michael P. Kelly (#2295)
OF COUNSEL:                            Daniel M. Silver (#4758)
                                       Benjamin A. Smyth (#5528)
Michael P. Sandonato                   Renaissance Centre
John D. Carlin                         405 N. King Street, 8th Floor
Jonathan M. Sharret                    Wilmington, Delaware 19801
Daniel A. Apgar                        (302) 984-6300
Christopher M. Gerson                  mkelly@mccarter.com
Jaime F. Cardenas-Navia                dsilver@mccarter.com
Robert S. Pickens                      bsmyth@mccarter.com
FITZPATRICK, CELLA, HARPER &
SCINTO                                 Attorneys for Plaintiffs
1290 Avenue of the Americas
New York, New York 10104-3800
Tel: (212) 218-2100
Fax: (212) 218-2200
msandonato@fchs.com
jcarlin@fchs.com
jsharret@fchs.com
dapgar@fchs.com
cgerson@fchs.com
jcardenas-navia@fchs.com
rpickens@fchs.com




                                           -25-
ME1 25944394v.1
Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 27 of 29




          PICKENS EXHIBIT 18
       Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 28 of 29



                                                         JONATHAN M. SHARRET        NEW YORK
                                                         JSharret@FCHS.COM          1290 Avenue of the Americas
                                                         212-218-2266               New York, NY 10104-3800
                                                                                    T 212-218-2100
                                                         www.fitzpatrickcella.com   F 212-218-2200




October 30, 2017




VIA E-MAIL

Re:      Koninklijke Philips N.V. matter, No. 15-1125-GMS (D. Del.)


ASUS Counsel:

On October 24, Philips served its Third Amended Identification of Accused Products. In view
of the approaching deadline for final infringement contentions, please provide the following
discovery for each identified accused product as soon as possible (to the extent such discovery
has not already been provided):

      1) Each designation by which the product is known to you (as requested in Philips’
         Interrogatory No. 1)
      2) Each operating system version pre-loaded on the product and each update or upgrade
         that was provided by you to the product (as requested in Philips’ Interrogatory No. 1)
      3) First and last sales dates for each product (as requested in Philips’ Interrogatory No. 1)
      4) Whether the product supports HDCP 2.x and, if so, over which interface (as requested
         in Philips’ Interrogatory No. 1)
      5) Sales data for each product (as requested in Philips’ Interrogatory No. 2)
      6) Any source code in your possession, custody or control (as requested in Request for
         Production Nos. 12 and 13) and an indication of whether you have source code for the
         product and if not, the entity that does (as requested in Philips’ Interrogatory No. 9)

Of course this is not to suggest that relevant discovery concerning these products that is
responsive to other Philips’ discovery requests should not be provided. The above list is
merely intended to indicate the discovery that is of higher priority to Philips at this time given
the case schedule.

Additionally, and also in view of the approaching deadline for final infringement contentions,
please identify any other products that run a Relevant Operating System (Windows 7, Windows
8, Windows RT 8, Windows 8.1, Windows RT 8.1, Windows 10, Windows Phone 8, Windows
10 Mobile, Android 2.1 or higher, or Chrome OS) and provide the above requested discovery
for those products. As we explained in our March 23, 2017 communication to you, Philips is
entitled, at a minimum, to discovery of such products that: (i) are no longer available for sale
by you in the United States that run a Relevant Operating System; or (ii) were provided a
software update by you or by another on your behalf to a Relevant Operating System.
    Case 4:18-cv-01885-HSG Document 534-2 Filed 11/01/18 Page 29 of 29



ASUS Counsel
October 30, 2017
Page 2


Please confirm you will provide this information and let us know by when you will provide it.

Best regards,

/S/ Jonathan M. Sharret

Jonathan M. Sharret




  FCHS_WS 13813582v1.doc
